Pannell, Judge.
This is an appeal from a final judgment rendered against appellant in an action on contract submitted to the trial judge for decision without the intervention of a jury. The enumeration of errors goes to the alleged deficiency of the evidence to support the trial judge’s findings of facts, and to the failure to continue the case when an amendment was filed at the trial, which, according to appellant’s contention, changed the action from one on an oral contract to one on a written contract. Held:
1. The evidence, although conflicting, was amply sufficient to support the findings of the trial judge and the amount of the judgment.
2. An examination of the record discloses the original complaint and the complaint as amended asserted actions on the written contract. The ground of *53the enumeration of error on the denial of the motion for continuance is, therefore, not supported by the record and is without merit. Johnson v. State, 123 Ga. App. 857 (182 SE2d 701); Baker v. State, 122 Ga. App. 587 (7) (178 SE2d 278).
Submitted January 10, 1974.
Decided February 21, 1974.
W. M. Mathews, Jr., for appellant.
Theodore E. Smith, for appellee.

Judgment affirmed.


Eberhardt, P. J., and Evans, J., concur.